DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Claims 1-4, 6-11, 13-18, and 20 are pending. Claims 8-11 and 13-14 are objected to. Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hajri (US 2017/0321522 A1) in view of Davila et al. (US 2018/0066517 A1). Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hajri in view of Davila as applied to claims 1-3, 5, 7-10, 12, 14-17, and 19, and further in view of Babin et al. (US 2018/114281 A1). Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hajri in view of Davila as applied to claims 1-3, 5, 8-10, 12, 15-17, and 19, and further in view of Kluth et al. (GB 2305724 A).

Response to Amendment
The newly added limitation “executing, by the computer system, the production well model of the injection well to determine that the flow rate of the surface leak is greater than zero when the pressure value equals the SIWHP: responsive to the determining that the flow rate is greater than zero, re-calibrating, by the computer system, the injection well performance model using the pressure of the injection well measured at the surface until the flow rate equals zero” in independent claims 1, 8, and 15 is taught by the previously cited prior art Al-Hajri (US 2017/0321522 A1) as shown in the new grounds of rejection below.  Claims 8-11 and 13-14 are objected to.


Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. The newly added limitation “executing, by the computer system, the production well model of the injection well to determine that the flow rate of the surface leak is greater than zero when the pressure value equals the SIWHP: responsive to the determining that the flow rate is greater than zero, re-calibrating, by the computer system, the injection well performance model using the pressure of the injection well measured at the surface until the flow rate equals zero” in independent claims 1, 8, and 15 is taught by the previously cited prior art Al-Hajri (US 2017/0321522 A1) as shown in the new grounds of rejection below.  Accordingly, neither the independent claims nor the dependent claims are in condition for allowance as argued. 

Claim Objections
Claims 8-11 and 13-14 are objected to because of the following informalities:  The last line of claim 8 ends with “;.”, and the semicolon should be removed.  Appropriate correction is required. Claims 9-11 and 13-14 are objected to be dependency on claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hajri (US 2017/0321522 A1) in view of Davila et al. (US 2018/0066517 A1).
Regarding claim 1, Al-Hajri teaches a method comprising ([0004] "Certain aspects of the subject matter described here can be implemented as a method."): generating, by a computer system (Fig. 8), an injection well performance model of an injection well responsive to determining of a presence of a surface leak in the injection well ([0020] "Well physical parameters and static bottomhole reservoir pressure are used to generate an Inflow Performance Relationship (IPR). To generate the IPR, location of the injection well (for example, a wellhead at a surface of the injection well) is selected as a top node of the injection well model. After a shut-in necessitated by a leak in the injection well, an imaginary water production well model is generated. The IPR generated for the injection well during normal operation is assigned to the imaginary water production well, and the subsurface location of the leak in the injection well is selected as a top node of the imaginary water production well. The crossflow rate across the leak at the subsurface location is then determined for the imaginary water production well using the assigned IPR."), the injection well performance model based on a reservoir pressure of the injection well ([0020] "Well physical parameters and static bottomhole reservoir pressure are used to generate an Inflow Performance Relationship (IPR)."), a fluid injection pressure ([0026] Equation 3 and [0027]), properties of an injection fluid used in the injection well ([0005] "ρw is the density of the injection fluid"), and dimensions of the injection well ([0027] “D is a depth of the injection well (for example, in feet)”); calibrating, by the computer system (Fig. 8), the injection well performance model using a shut-in bottomhole pressure of the injection well ([0005] “…Pr is a static bottomhole reservoir pressure…”) and injection data of the injection well ([0004] "An Inflow Performance Relationship (IPR) for the injection well is determined based on the multiple bottomhole pressures and a multiple injection flow rates."), the shut-in bottomhole pressure ([0005] “…Pr is a static bottomhole reservoir pressure…”) and the injection data measured prior to the determining of the presence of the leak ([0004] “After an injection well shut-in responsive to a subsurface leak in the injection well, wherein the leak causes a crossflow from a high pressure region in the subterranean zone to a comparatively low pressure region in another subterranean zone through the injection well, the shut-in injection well is modeled as a producing well having the IPR determined during normal operation of the injection well.” Normal operation of the injection well is without detecting the presence of a leak.), the injection data comprising a fluid injection rate ([0004] "An Inflow Performance Relationship (IPR) for the injection well is determined based on the multiple bottomhole pressures and a multiple injection flow rates.") and the fluid injection pressure ([0004] “During normal operation of an injection well formed in a subterranean zone, multiple bottomhole pressures at a bottom of the injection well are determined based on a respective multiple surface injection pressures at a surface of the injection well. Each surface injection pressure is a pressure in the injection well resulting from a respective injection flow rate at which injection fluid is flowed through the injection well from the surface toward the bottom.”) wherein the calibrating comprises using regression to converge values defining the injection well performance model ([0005] “To calibrate the multiple injectivity indices, a statistical regression analysis is performed on the multiple injectivity indices. To determine the injection well performance model for the injection well based on the multiple bottomhole pressures and the multiple injection flow rates, a curve for the injection well performance model is determined. The curve represents a bottomhole pressure and an injection flow rate of the injection fluid into the injection well at the surface of the injection well.” “The injection flow rate in the curve is determined using the following equation: Q=II (Pdownhole inj.−Pr). II is an injectivity index of the injection well and Pr is a static bottomhole reservoir pressure of the injection well before the injection well shut-in.” Calibration using regression is used to calibrate the injectivity indices, and the indices are used to define the injection well performance model curve which defines the injection well performance model.); generating, by the computer system, a production well model of the injection well from the injection well performance model ([0026] Equation 3, [0027], and [0005] “A PQ curve for the injection well can be determined using the IPR wherein P represents a bottomhole injection pressure and Q represents an injection flow rate of the injection fluid into the injection well at the surface of the injection well.” The PQ curve is a performance model that is a subset of the injection well performance model containing IPR.); and for each pressure value of a plurality of pressure values between a pressure of the injection well measured at the surface and a shut-in wellhead pressure of the injection well: executing, by the computer system (Fig. 8), the production well model to determine a flow rate of the leak based on the each pressure value ([0045]-[0046] “The crossflow rate across the leak zone for different top node pressures is shown in Table 1.” The crossflow rate across the leak zone is the flow rate of the leak., Table 1, and Fig. 7. Fig. 7 shows the generated PQ curve based on the model based on a plurality of values.  [0004]-[0005] The plurality of values include pressure values between a pressure of the injection well measured at the surface and a shut-in wellhead pressure of the injection well). Al-Hajri does not teach the entire limitation of “generating, on a display device of the computer system, a graphical representation of the flow rate of the surface leak”, but does teach modeling the flow rate of the leak ([0045]-[0046] “The crossflow rate across the leak zone for different top node pressures is shown in Table 1.” The crossflow rate across the leak zone is the flow rate of the leak., Table 1). executing, by the computer system (Fig. 8 shows the computer system.), the production well model of the injection well ([0005]) to determine that the flow rate of the leak is greater than zero when the pressure value equals the SIWHP ([0043] A leak was detected; therefore, the leak flow rate is greater than zero.  The well is shut-in so the wellhead pressure is equal to the shut-in wellhead pressure by the status of the well.  The described scenario is modeled as such.); responsive to the determining that the flow rate is greater than zero ([0043] A leak was detected; therefore, the leak flow rate is greater than zero.  The well is shut-in so the wellhead pressure is equal to the shut-in wellhead pressure by the status of the well.  The described scenario is modeled as such.), responsive to the determining that the flow rate is greater than zero ([0043] A leak was detected; therefore, the leak flow rate is greater than zero.  The well is shut-in so the wellhead pressure is equal to the shut-in wellhead pressure by the status of the well.  The described scenario is modeled as such.), re-calibrating, by the computer system (Fig. 8 shows the computer system.), the injection well performance model using the pressure of the injection well measured at the surface ([0045]-[0046]) until the flow rate equals zero ([0045] “At a constant entropy, the fluid velocity is zero and all kinetic energy has been converted into pressure energy which makes the stagnation pressure (that is, pressure exerted by the water level on the leak zone) equal to the sum of the dynamic pressure ( that is, top node flowing pressure across the leak zone).”, Fig. 7, and Table 1.  The model can be re-calibrated using different top node pressures until the flow rate is zero.); 
Al-Hajri does not explicitly teach detecting a surface leak or generating, on a display device of the computer system, a graphical representation of the surface leak.  Also, Al-Hajri does not teach a surface leak, only a subsurface leak.
Davila does teach a surface leak ([0045] “leak in surface processing equipment,”) and detecting a surface leak ([0045] “Examples of different events and types of events that may be detected include, but are not limited to, a kick (influx), partial fluid loss, total fluid loss, standpipe bleed down, plugged choke, washed out choke, poor hole cleaning (wellbore packed off about drill string), downhole crossflow, wellbore washout, under gauged wellbore, drilling break, ballooning while circulating, ballooning while mud pump is off, mud pump overflow, stuck pipe, twisted off pipe, back off, plugging of bit nozzle, bit nozzle washed out, leak in surface processing equipment, rig pump failure, backpressure pump failure, downhole sensor failure, washed out drill string, non-return valve failure, start of drill pipe connection, drill pipe connection finished, etc.”). Davila also teaches generating, on a display device of the computer system (Fig. 10), a graphical representation (Fig. 9 #906 and #908) of the surface leak ([0045] A detected event can include a leak in surface processing equipment. [0054] “The representation(s) of the drilling parameter(s) in this example may be based on, for example, measured or estimated values of the drilling parameter(s) over the course of the drilling operation, e.g., during different runs of the drill string.”).
Al-Hajri and Davila are analogous because they are from the “same field of endeavor” well monitoring.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Hajri and Davila before him or her, to modify Al-Hajri to include detecting surface leaks and generating a graphical representation as taught by Davila.
The suggestion/motivation for doing so would have been Davila ([0003]) “Events that occur during the drilling operation may include normal, expected events, in which case it would be desirable to control the drilling operation based on identification of such events sometime after they have occurred. It is also desirable in the drilling operation for certain events to be identified as soon as they occur, so that any needed remedial measures may be taken as soon as possible.”.
Regarding claim 2, Al-Hajri in view of Davila teaches the method of claim 1. Al-Hajri also teaches the generating of the injection well performance model comprises: performing, by the computer system, a pressure transient analysis (PTA) of the injection well ([0005] and Fig. 7. The PQ curve shows how the flow rate and pressure change together.) based on the shut-in bottomhole pressure and the injection data ([0004]-[0005]); and determining, by the computer system (Fig. 8), an injectivity index of the injection well based on the PTA to provide the injection well performance model ([0005] " Using the IPR, an injectivity index for the injection well during normal operation of the injection well can be determined. The injectivity index is a ratio between an injection flow rate of the injection fluid into the injection well and a difference between a downhole injection pressure resulting from the injection flow rate and a static bottomhole reservoir pressure. The injectivity index for the injection well can be assigned as the productivity index for the producing well. The determined injectivity index for the injection well during normal operation can be calibrated with a measured injectivity index.").
Regarding claim 3, Al-Hajri in view of Davila teaches the method of claim 1.  Al-Hajri also teaches measuring, by a pressure sensor ([0023] and Fig. 1B), the pressure of the injection well at the surface ([0025] “The injection wellhead pressure is measured using a pressure sensor, for example, a pressure gauge or other pressure sensor, installed at the wellhead 106.”), the pressure measured at a location on a wellhead of the injection well or a flow line of the injection well upstream from the leak (Al-Hajri teaches sub-surface leak detection, so a sensor at the wellhead would be upstream from the leak.). Al-Hajri does not teach a surface leak.
Davila does teach detecting a surface leak ([0045] “Examples of different events and types of events that may be detected include, but are not limited to, a kick (influx), partial fluid loss, total fluid loss, standpipe bleed down, plugged choke, washed out choke, poor hole cleaning (wellbore packed off about drill string), downhole crossflow, wellbore washout, under gauged wellbore, drilling break, ballooning while circulating, ballooning while mud pump is off, mud pump overflow, stuck pipe, twisted off pipe, back off, plugging of bit nozzle, bit nozzle washed out, leak in surface processing equipment, rig pump failure, backpressure pump failure, downhole sensor failure, washed out drill string, non-return valve failure, start of drill pipe connection, drill pipe connection finished, etc.”).
Regarding claim 7, Al-Hajri in view of Davila teach the method of claim 1.  Al-Hajri also teaches wherein the executing of the production well model comprises determining, by the computer system (Fig. 8), a pressure profile of the injection well ([0045] “For a leak depth of 1,374 ft, a fluid level of 20 feet and a water gradient of 0.45, the hydrostatic pressure above the leak was measured to be 609 psi.” The hydrostatic pressure is a pressure profile.) and a velocity profile of the injection well ([0003] The wellbore leak crossflow rate is a velocity profile.). Al-Hajri does not teach determining a temperature profile of the injection well.
Davila does teach determining a temperature profile of the injection well ([0041] Obtaining downhole temperature is determining a temperature profile.).
Al-Hajri and Davila are analogous because they are from the “same field of endeavor” well monitoring.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Hajri and Davila before him or her, to modify Al-Hajri to include determining a temperature profile as taught by Davila.
The suggestion/motivation for doing so would have been Davila ([0003]) “Events that occur during the drilling operation may include normal, expected events, in which case it would be desirable to control the drilling operation based on identification of such events sometime after they have occurred. It is also desirable in the drilling operation for certain events to be identified as soon as they occur, so that any needed remedial measures may be taken as soon as possible.”.
Regarding claim 8, Al-Hajri teaches a non-transitory computer-readable storage medium storing instructions executable by a computer system, the instructions when executed by the computer system cause the computer system to: ([0006] Certain aspects of the subject matter described here can be implemented as a computer-readable medium storing instructions executable by one or more processors to perform operations. "): generate an injection well performance model of an injection well responsive to determining of a presence of a surface leak in the injection well ([0020] "Well physical parameters and static bottomhole reservoir pressure are used to generate an Inflow Performance Relationship (IPR). To generate the IPR, location of the injection well (for example, a wellhead at a surface of the injection well) is selected as a top node of the injection well model. After a shut-in necessitated by a leak in the injection well, an imaginary water production well model is generated. The IPR generated for the injection well during normal operation is assigned to the imaginary water production well, and the subsurface location of the leak in the injection well is selected as a top node of the imaginary water production well. The crossflow rate across the leak at the subsurface location is then determined for the imaginary water production well using the assigned IPR."), the injection well performance model based on a reservoir pressure of the injection well ([0020] "Well physical parameters and static bottomhole reservoir pressure are used to generate an Inflow Performance Relationship (IPR)."), a fluid injection pressure ([0026] Equation 3 and [0027]), properties of an injection fluid used in the injection well ([0005] "ρw is the density of the injection fluid"), and dimensions of the injection well ([0027] “D is a depth of the injection well (for example, in feet)”); calibrate the injection well performance model using a shut-in bottomhole pressure of the injection well ([0005] “…Pr is a static bottomhole reservoir pressure…”) and injection data of the injection well ([0004] "An Inflow Performance Relationship (IPR) for the injection well is determined based on the multiple bottomhole pressures and a multiple injection flow rates."), the shut-in bottomhole pressure ([0005] “…Pr is a static bottomhole reservoir pressure…”) and the injection data measured prior to the determining of the presence of the leak ([0004] “After an injection well shut-in responsive to a subsurface leak in the injection well, wherein the leak causes a crossflow from a high pressure region in the subterranean zone to a comparatively low pressure region in another subterranean zone through the injection well, the shut-in injection well is modeled as a producing well having the IPR determined during normal operation of the injection well.” Normal operation of the injection well is without detecting the presence of a leak.), the injection data comprising a fluid injection rate ([0004] "An Inflow Performance Relationship (IPR) for the injection well is determined based on the multiple bottomhole pressures and a multiple injection flow rates.") and the fluid injection pressure ([0004] “During normal operation of an injection well formed in a subterranean zone, multiple bottomhole pressures at a bottom of the injection well are determined based on a respective multiple surface injection pressures at a surface of the injection well. Each surface injection pressure is a pressure in the injection well resulting from a respective injection flow rate at which injection fluid is flowed through the injection well from the surface toward the bottom.”) wherein the calibrating comprises using regression to converge values defining the injection well performance model ([0005] “To calibrate the multiple injectivity indices, a statistical regression analysis is performed on the multiple injectivity indices. To determine the injection well performance model for the injection well based on the multiple bottomhole pressures and the multiple injection flow rates, a curve for the injection well performance model is determined. The curve represents a bottomhole pressure and an injection flow rate of the injection fluid into the injection well at the surface of the injection well.” “The injection flow rate in the curve is determined using the following equation: Q=II (Pdownhole inj.−Pr). II is an injectivity index of the injection well and Pr is a static bottomhole reservoir pressure of the injection well before the injection well shut-in.” Calibration using regression is used to calibrate the injectivity indices, and the indices are used to define the injection well performance model curve which defines the injection well performance model.); generate a production well model of the injection well from the injection well performance model ([0026] Equation 3, [0027], and [0005] “A PQ curve for the injection well can be determined using the IPR wherein P represents a bottomhole injection pressure and Q represents an injection flow rate of the injection fluid into the injection well at the surface of the injection well.” The PQ curve is a performance model that is a subset of the injection well performance model containing IPR.); and for each pressure value of a plurality of pressure values between a pressure of the injection well measured at the surface and a shut-in wellhead pressure of the injection well: execute the production well model to determine a flow rate of the leak based on the each pressure value ([0045]-[0046] “The crossflow rate across the leak zone for different top node pressures is shown in Table 1.” The crossflow rate across the leak zone is the flow rate of the leak., Table 1, and Fig. 7. Fig. 7 shows the generated PQ curve based on the model based on a plurality of values.  [0004]-[0005] The plurality of values include pressure values between a pressure of the injection well measured at the surface and a shut-in wellhead pressure of the injection well). Al-Hajri does not teach the entire limitation of “generating, on a display device of the computer system, a graphical representation of the flow rate of the surface leak”, but does teach modeling the flow rate of the leak ([0045]-[0046] “The crossflow rate across the leak zone for different top node pressures is shown in Table 1.” The crossflow rate across the leak zone is the flow rate of the leak., Table 1). executing, by the computer system (Fig. 8 shows the computer system.), the production well model of the injection well ([0005]) to determine that the flow rate of the leak is greater than zero when the pressure value equals the SIWHP ([0043] A leak was detected; therefore, the leak flow rate is greater than zero.  The well is shut-in so the wellhead pressure is equal to the shut-in wellhead pressure by the status of the well.  The described scenario is modeled as such.); responsive to the determining that the flow rate is greater than zero ([0043] A leak was detected; therefore, the leak flow rate is greater than zero.  The well is shut-in so the wellhead pressure is equal to the shut-in wellhead pressure by the status of the well.  The described scenario is modeled as such.), responsive to the determining that the flow rate is greater than zero ([0043] A leak was detected; therefore, the leak flow rate is greater than zero.  The well is shut-in so the wellhead pressure is equal to the shut-in wellhead pressure by the status of the well.  The described scenario is modeled as such.), re-calibrating, by the computer system (Fig. 8 shows the computer system.), the injection well performance model using the pressure of the injection well measured at the surface ([0045]-[0046]) until the flow rate equals zero ([0045] “At a constant entropy, the fluid velocity is zero and all kinetic energy has been converted into pressure energy which makes the stagnation pressure (that is, pressure exerted by the water level on the leak zone) equal to the sum of the dynamic pressure ( that is, top node flowing pressure across the leak zone).”, Fig. 7, and Table 1.  The model can be re-calibrated using different top node pressures until the flow rate is zero.); 
Al-Hajri does not explicitly teach detecting a surface leak or generating, on a display device of the computer system, a graphical representation of the surface leak.  Also, Al-Hajri does not teach a surface leak, only a subsurface leak.
Davila does teach a surface leak ([0045] “leak in surface processing equipment,”) and detecting a surface leak ([0045] “Examples of different events and types of events that may be detected include, but are not limited to, a kick (influx), partial fluid loss, total fluid loss, standpipe bleed down, plugged choke, washed out choke, poor hole cleaning (wellbore packed off about drill string), downhole crossflow, wellbore washout, under gauged wellbore, drilling break, ballooning while circulating, ballooning while mud pump is off, mud pump overflow, stuck pipe, twisted off pipe, back off, plugging of bit nozzle, bit nozzle washed out, leak in surface processing equipment, rig pump failure, backpressure pump failure, downhole sensor failure, washed out drill string, non-return valve failure, start of drill pipe connection, drill pipe connection finished, etc.”). Davila also teaches generating, on a display device of the computer system (Fig. 10), a graphical representation (Fig. 9 #906 and #908) of the surface leak ([0045] A detected event can include a leak in surface processing equipment. [0054] “The representation(s) of the drilling parameter(s) in this example may be based on, for example, measured or estimated values of the drilling parameter(s) over the course of the drilling operation, e.g., during different runs of the drill string.”).
Al-Hajri and Davila are analogous because they are from the “same field of endeavor” well monitoring.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Hajri and Davila before him or her, to modify Al-Hajri to include detecting surface leaks and generating a graphical representation as taught by Davila.
The suggestion/motivation for doing so would have been Davila ([0003]) “Events that occur during the drilling operation may include normal, expected events, in which case it would be desirable to control the drilling operation based on identification of such events sometime after they have occurred. It is also desirable in the drilling operation for certain events to be identified as soon as they occur, so that any needed remedial measures may be taken as soon as possible.”.
Regarding claim 9, Al-Hajri in view of Davila teaches the non-transitory computer-readable storage medium of claim 8. Al-Hajri also teaches the generating of the injection well performance model comprises: performing, by the computer system, a pressure transient analysis (PTA) of the injection well ([0005] and Fig. 7. The PQ curve shows how the flow rate and pressure change together.) based on the shut-in bottomhole pressure and the injection data ([0004]-[0005]); and determining, by the computer system (Fig. 8), an injectivity index of the injection well based on the PTA to provide the injection well performance model ([0005] " Using the IPR, an injectivity index for the injection well during normal operation of the injection well can be determined. The injectivity index is a ratio between an injection flow rate of the injection fluid into the injection well and a difference between a downhole injection pressure resulting from the injection flow rate and a static bottomhole reservoir pressure. The injectivity index for the injection well can be assigned as the productivity index for the producing well. The determined injectivity index for the injection well during normal operation can be calibrated with a measured injectivity index.").
Regarding claim 10, Al-Hajri in view of Davila teaches the non-transitory computer-readable storage medium of claim 8.  Al-Hajri also teaches measuring, by a pressure sensor ([0023] and Fig. 1B), the pressure of the injection well at the surface ([0025] “The injection wellhead pressure is measured using a pressure sensor, for example, a pressure gauge or other pressure sensor, installed at the wellhead 106.”), the pressure measured at a location on a wellhead of the injection well or a flow line of the injection well upstream from the leak (Al-Hajri teaches sub-surface leak detection, so a sensor at the wellhead would be upstream from the leak.). Al-Hajri does not teach a surface leak.
Davila does teach detecting a surface leak ([0045] “Examples of different events and types of events that may be detected include, but are not limited to, a kick (influx), partial fluid loss, total fluid loss, standpipe bleed down, plugged choke, washed out choke, poor hole cleaning (wellbore packed off about drill string), downhole crossflow, wellbore washout, under gauged wellbore, drilling break, ballooning while circulating, ballooning while mud pump is off, mud pump overflow, stuck pipe, twisted off pipe, back off, plugging of bit nozzle, bit nozzle washed out, leak in surface processing equipment, rig pump failure, backpressure pump failure, downhole sensor failure, washed out drill string, non-return valve failure, start of drill pipe connection, drill pipe connection finished, etc.”).
Regarding claim 14, Al-Hajri in view of Davila teach the non-transitory computer-readable storage medium of claim 8.  Al-Hajri also teaches wherein the executing of the production well model comprises determining, by the computer system (Fig. 8), a pressure profile of the injection well ([0045] “For a leak depth of 1,374 ft, a fluid level of 20 feet and a water gradient of 0.45, the hydrostatic pressure above the leak was measured to be 609 psi.” The hydrostatic pressure is a pressure profile.) and a velocity profile of the injection well ([0003] The wellbore leak crossflow rate is a velocity profile.). Al-Hajri does not teach determining a temperature profile of the injection well.
Davila does teach determining a temperature profile of the injection well ([0041] Obtaining downhole temperature is determining a temperature profile.).
Al-Hajri and Davila are analogous because they are from the “same field of endeavor” well monitoring.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Hajri and Davila before him or her, to modify Al-Hajri to include determining a temperature profile as taught by Davila.
The suggestion/motivation for doing so would have been Davila ([0003]) “Events that occur during the drilling operation may include normal, expected events, in which case it would be desirable to control the drilling operation based on identification of such events sometime after they have occurred. It is also desirable in the drilling operation for certain events to be identified as soon as they occur, so that any needed remedial measures may be taken as soon as possible.”.
Regarding claim 15, Al-Hajri teaches a computer system comprising: one or more computer processors; and a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors, the instructions when executed by the one or more computer processors cause the one or more computer processors to: ([0035] "In some implementations, the process 400 can be implemented using a computer system that includes one or more processors and one or more computer-readable storage media storing instructions executable by the one or more processors to perform operations."): generate an injection well performance model of an injection well responsive to determining of a presence of a surface leak in the injection well ([0020] "Well physical parameters and static bottomhole reservoir pressure are used to generate an Inflow Performance Relationship (IPR). To generate the IPR, location of the injection well (for example, a wellhead at a surface of the injection well) is selected as a top node of the injection well model. After a shut-in necessitated by a leak in the injection well, an imaginary water production well model is generated. The IPR generated for the injection well during normal operation is assigned to the imaginary water production well, and the subsurface location of the leak in the injection well is selected as a top node of the imaginary water production well. The crossflow rate across the leak at the subsurface location is then determined for the imaginary water production well using the assigned IPR."), the injection well performance model based on a reservoir pressure of the injection well ([0020] "Well physical parameters and static bottomhole reservoir pressure are used to generate an Inflow Performance Relationship (IPR)."), a fluid injection pressure ([0026] Equation 3 and [0027]), properties of an injection fluid used in the injection well ([0005] "ρw is the density of the injection fluid"), and dimensions of the injection well ([0027] “D is a depth of the injection well (for example, in feet)”); calibrate the injection well performance model using a shut-in bottomhole pressure of the injection well ([0005] “…Pr is a static bottomhole reservoir pressure…”) and injection data of the injection well ([0004] "An Inflow Performance Relationship (IPR) for the injection well is determined based on the multiple bottomhole pressures and a multiple injection flow rates."), the shut-in bottomhole pressure ([0005] “…Pr is a static bottomhole reservoir pressure…”) and the injection data measured prior to the determining of the presence of the leak ([0004] “After an injection well shut-in responsive to a subsurface leak in the injection well, wherein the leak causes a crossflow from a high pressure region in the subterranean zone to a comparatively low pressure region in another subterranean zone through the injection well, the shut-in injection well is modeled as a producing well having the IPR determined during normal operation of the injection well.” Normal operation of the injection well is without detecting the presence of a leak.), the injection data comprising a fluid injection rate ([0004] "An Inflow Performance Relationship (IPR) for the injection well is determined based on the multiple bottomhole pressures and a multiple injection flow rates.") and the fluid injection pressure ([0004] “During normal operation of an injection well formed in a subterranean zone, multiple bottomhole pressures at a bottom of the injection well are determined based on a respective multiple surface injection pressures at a surface of the injection well. Each surface injection pressure is a pressure in the injection well resulting from a respective injection flow rate at which injection fluid is flowed through the injection well from the surface toward the bottom.”) wherein the calibrating comprises using regression to converge values defining the injection well performance model ([0005] “To calibrate the multiple injectivity indices, a statistical regression analysis is performed on the multiple injectivity indices. To determine the injection well performance model for the injection well based on the multiple bottomhole pressures and the multiple injection flow rates, a curve for the injection well performance model is determined. The curve represents a bottomhole pressure and an injection flow rate of the injection fluid into the injection well at the surface of the injection well.” “The injection flow rate in the curve is determined using the following equation: Q=II (Pdownhole inj.−Pr). II is an injectivity index of the injection well and Pr is a static bottomhole reservoir pressure of the injection well before the injection well shut-in.” Calibration using regression is used to calibrate the injectivity indices, and the indices are used to define the injection well performance model curve which defines the injection well performance model.); generate a production well model of the injection well from the injection well performance model ([0026] Equation 3, [0027], and [0005] “A PQ curve for the injection well can be determined using the IPR wherein P represents a bottomhole injection pressure and Q represents an injection flow rate of the injection fluid into the injection well at the surface of the injection well.” The PQ curve is a performance model that is a subset of the injection well performance model containing IPR.); and for each pressure value of a plurality of pressure values between a pressure of the injection well measured at the surface and a shut-in wellhead pressure of the injection well: execute the production well model to determine a flow rate of the leak based on the each pressure value ([0045]-[0046] “The crossflow rate across the leak zone for different top node pressures is shown in Table 1.” The crossflow rate across the leak zone is the flow rate of the leak., Table 1, and Fig. 7. Fig. 7 shows the generated PQ curve based on the model based on a plurality of values.  [0004]-[0005] The plurality of values include pressure values between a pressure of the injection well measured at the surface and a shut-in wellhead pressure of the injection well). Al-Hajri does not teach the entire limitation of “generating, on a display device of the computer system, a graphical representation of the flow rate of the surface leak”, but does teach modeling the flow rate of the leak ([0045]-[0046] “The crossflow rate across the leak zone for different top node pressures is shown in Table 1.” The crossflow rate across the leak zone is the flow rate of the leak., Table 1). executing, by the computer system (Fig. 8 shows the computer system.), the production well model of the injection well ([0005]) to determine that the flow rate of the leak is greater than zero when the pressure value equals the SIWHP ([0043] A leak was detected; therefore, the leak flow rate is greater than zero.  The well is shut-in so the wellhead pressure is equal to the shut-in wellhead pressure by the status of the well.  The described scenario is modeled as such.); responsive to the determining that the flow rate is greater than zero ([0043] A leak was detected; therefore, the leak flow rate is greater than zero.  The well is shut-in so the wellhead pressure is equal to the shut-in wellhead pressure by the status of the well.  The described scenario is modeled as such.), responsive to the determining that the flow rate is greater than zero ([0043] A leak was detected; therefore, the leak flow rate is greater than zero.  The well is shut-in so the wellhead pressure is equal to the shut-in wellhead pressure by the status of the well.  The described scenario is modeled as such.), re-calibrating, by the computer system (Fig. 8 shows the computer system.), the injection well performance model using the pressure of the injection well measured at the surface ([0045]-[0046]) until the flow rate equals zero ([0045] “At a constant entropy, the fluid velocity is zero and all kinetic energy has been converted into pressure energy which makes the stagnation pressure (that is, pressure exerted by the water level on the leak zone) equal to the sum of the dynamic pressure ( that is, top node flowing pressure across the leak zone).”, Fig. 7, and Table 1.  The model can be re-calibrated using different top node pressures until the flow rate is zero.); 
Al-Hajri does not explicitly teach detecting a surface leak or generating, on a display device of the computer system, a graphical representation of the surface leak.  Also, Al-Hajri does not teach a surface leak, only a subsurface leak.
Davila does teach a surface leak ([0045] “leak in surface processing equipment,”) and detecting a surface leak ([0045] “Examples of different events and types of events that may be detected include, but are not limited to, a kick (influx), partial fluid loss, total fluid loss, standpipe bleed down, plugged choke, washed out choke, poor hole cleaning (wellbore packed off about drill string), downhole crossflow, wellbore washout, under gauged wellbore, drilling break, ballooning while circulating, ballooning while mud pump is off, mud pump overflow, stuck pipe, twisted off pipe, back off, plugging of bit nozzle, bit nozzle washed out, leak in surface processing equipment, rig pump failure, backpressure pump failure, downhole sensor failure, washed out drill string, non-return valve failure, start of drill pipe connection, drill pipe connection finished, etc.”). Davila also teaches generating, on a display device of the computer system (Fig. 10), a graphical representation (Fig. 9 #906 and #908) of the surface leak ([0045] A detected event can include a leak in surface processing equipment. [0054] “The representation(s) of the drilling parameter(s) in this example may be based on, for example, measured or estimated values of the drilling parameter(s) over the course of the drilling operation, e.g., during different runs of the drill string.”).
Al-Hajri and Davila are analogous because they are from the “same field of endeavor” well monitoring.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Hajri and Davila before him or her, to modify Al-Hajri to include detecting surface leaks and generating a graphical representation as taught by Davila.
The suggestion/motivation for doing so would have been Davila ([0003]) “Events that occur during the drilling operation may include normal, expected events, in which case it would be desirable to control the drilling operation based on identification of such events sometime after they have occurred. It is also desirable in the drilling operation for certain events to be identified as soon as they occur, so that any needed remedial measures may be taken as soon as possible.”.
Regarding claim 16, Al-Hajri in view of Davila teaches the computer system of claim 15. Al-Hajri also teaches the generating of the injection well performance model comprises: performing, by the computer system, a pressure transient analysis (PTA) of the injection well ([0005] and Fig. 7. The PQ curve shows how the flow rate and pressure change together.) based on the shut-in bottomhole pressure and the injection data ([0004]-[0005]); and determining, by the computer system (Fig. 8), an injectivity index of the injection well based on the PTA to provide the injection well performance model ([0005] " Using the IPR, an injectivity index for the injection well during normal operation of the injection well can be determined. The injectivity index is a ratio between an injection flow rate of the injection fluid into the injection well and a difference between a downhole injection pressure resulting from the injection flow rate and a static bottomhole reservoir pressure. The injectivity index for the injection well can be assigned as the productivity index for the producing well. The determined injectivity index for the injection well during normal operation can be calibrated with a measured injectivity index.").
Regarding claim 17, Al-Hajri in view of Davila teaches the computer system of claim 15.  Al-Hajri also teaches the instructions further cause the system to measure, by a pressure sensor ([0023] and Fig. 1B), the pressure of the injection well at the surface ([0025] “The injection wellhead pressure is measured using a pressure sensor, for example, a pressure gauge or other pressure sensor, installed at the wellhead 106.”), the pressure measured at a location on a wellhead of the injection well or a flow line of the injection well upstream from the leak (Al-Hajri teaches sub-surface leak detection, so a sensor at the wellhead would be upstream from the leak.). Al-Hajri does not teach a surface leak.
Davila does teach detecting a surface leak ([0045] “Examples of different events and types of events that may be detected include, but are not limited to, a kick (influx), partial fluid loss, total fluid loss, standpipe bleed down, plugged choke, washed out choke, poor hole cleaning (wellbore packed off about drill string), downhole crossflow, wellbore washout, under gauged wellbore, drilling break, ballooning while circulating, ballooning while mud pump is off, mud pump overflow, stuck pipe, twisted off pipe, back off, plugging of bit nozzle, bit nozzle washed out, leak in surface processing equipment, rig pump failure, backpressure pump failure, downhole sensor failure, washed out drill string, non-return valve failure, start of drill pipe connection, drill pipe connection finished, etc.”).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hajri in view of Davila as applied to claims 1-3, 5, 7-10, 12, 14-17, and 19 above, and further in view of Babin et al. (US 2018/114281 A1).
Regarding claim 4, Al-Hajri in view of Davila teaches the method of claim 1 and the pressure of the injection well measured at the surface (Al-Hajri [0023]).
Al-Hajri in view of Davila does not teach generating of the production well model comprises simulating, by the computer system, a choke in the injection well performance model located at the surface of the injection well, the choke operably coupled to a pressure sink.
Babin does teach generating of the production well model comprises simulating, by the computer system, a choke in the injection well performance model located at the surface of the injection well ([0024] “Examples of well settings may include wellhead choke size at injector wells, whether a wellhead choke should be shut, and frequency of electrical pumps at producers.” “For instance, such surface infrastructure model may be built by modeling a relationship between the well settings and bottomhole pressure, for instance, based on data physics-based model.”), the choke operably coupled to a pressure sink associated with the pressure of the injection well ([0024] “Examples of well settings may include wellhead choke size at injector wells, whether a wellhead choke should be shut, and frequency of electrical pumps at producers.” “In one aspect, the surface infrastructure model takes as input a set of well settings and outputs bottomhole pressure values.”  The model shows the effect of the choke on the bottomhole pressure values; the effect of the choke is the pressure sink.).
Al-Hajri and Babin are analogous because they are from the “same field of endeavor” well modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Hajri and Babin before him or her, to modify Al-Hajri to include simulating a choke as taught by Babin.
The suggestion/motivation for doing so would have been Babin [0015] "configuring well settings for hydrocarbon production in mature oil fields, and allow selecting of optimized well settings. Elaborating optimized schedules for the configuration of well settings leads to efficient production of the oil field." 
 Regarding claim 11, Al-Hajri in view of Davila teaches the non-transitory computer-readable medium of claim 8 and the pressure of the injection well measured at the surface (Al-Hajri [0023]).
Al-Hajri in view of Davila does not teach generating of the production well model comprises simulating, by the computer system, a choke in the injection well performance model located at the surface of the injection well, the choke operably coupled to a pressure sink.
Babin does teach generating of the production well model comprises simulating, by the computer system, a choke in the injection well performance model located at the surface of the injection well ([0024] “Examples of well settings may include wellhead choke size at injector wells, whether a wellhead choke should be shut, and frequency of electrical pumps at producers.” “For instance, such surface infrastructure model may be built by modeling a relationship between the well settings and bottomhole pressure, for instance, based on data physics-based model.”), the choke operably coupled to a pressure sink associated with the pressure of the injection well ([0024] “Examples of well settings may include wellhead choke size at injector wells, whether a wellhead choke should be shut, and frequency of electrical pumps at producers.” “In one aspect, the surface infrastructure model takes as input a set of well settings and outputs bottomhole pressure values.”  The model shows the effect of the choke on the bottomhole pressure values; the effect of the choke is the pressure sink.).
Al-Hajri and Babin are analogous because they are from the “same field of endeavor” well modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Hajri and Babin before him or her, to modify Al-Hajri to include simulating a choke as taught by Babin.
The suggestion/motivation for doing so would have been Babin [0015] "configuring well settings for hydrocarbon production in mature oil fields, and allow selecting of optimized well settings. Elaborating optimized schedules for the configuration of well settings leads to efficient production of the oil field." 
Regarding claim 18, Al-Hajri in view of Davila teaches the computer system of claim 15 and the pressure of the injection well measured at the surface (Al-Hajri [0023]).
Al-Hajri in view of Davila does not teach generating of the production well model comprises simulating, by the computer system, a choke in the injection well performance model located at the surface of the injection well, the choke operably coupled to a pressure sink.
Babin does teach generating of the production well model comprises simulating, by the computer system, a choke in the injection well performance model located at the surface of the injection well ([0024] “Examples of well settings may include wellhead choke size at injector wells, whether a wellhead choke should be shut, and frequency of electrical pumps at producers.” “For instance, such surface infrastructure model may be built by modeling a relationship between the well settings and bottomhole pressure, for instance, based on data physics-based model.”), the choke operably coupled to a pressure sink associated with the pressure of the injection well ([0024] “Examples of well settings may include wellhead choke size at injector wells, whether a wellhead choke should be shut, and frequency of electrical pumps at producers.” “In one aspect, the surface infrastructure model takes as input a set of well settings and outputs bottomhole pressure values.”  The model shows the effect of the choke on the bottomhole pressure values; the effect of the choke is the pressure sink.).
Al-Hajri and Babin are analogous because they are from the “same field of endeavor” well modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Hajri and Babin before him or her, to modify Al-Hajri to include simulating a choke as taught by Babin.
The suggestion/motivation for doing so would have been Babin [0015] "configuring well settings for hydrocarbon production in mature oil fields, and allow selecting of optimized well settings. Elaborating optimized schedules for the configuration of well settings leads to efficient production of the oil field." 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hajri in view of Davila as applied to claims 1-3, 5, 8-10, 12, 15-17, and 19 above, and further in view of Kluth et al. (GB 2305724 A).
Regarding claim 6, Al-Hajri in view of Davila teaches the method of claim 1. Al-Hajri also teaches measuring, by an orifice meter ([0023]) and one or more pressure gauges located at a wellhead of the injection well ([0025]), the injection data to perform the calibration of the injection well performance model ([0026]-[0028]).
Al-Hajri does not explicitly teach lowering a downhole pressure gauge into the injection well to measure the shut-in bottomhole pressure.  
Kluth does teach lowering a downhole pressure gauge into the injection well to measure the shut-in bottomhole pressure (pg. 6 ¶ 4).
Al-Hajri and Kluth are analogous because they are from the “same field of endeavor” wells.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Hajri and Kluth before him or her, to modify Al-Hajri to include using a downhole pressure gauge as taught by Kluth.
The suggestion/motivation for doing so would have been Kluth (pg. 2 ¶ 2) “It is therefore desirable that the two measure of pressure be combined into one measurement of pressure where the potential drift of the downhole pressure gauge is removed while retaining the dynamic information from the downhole measurement.”.
   Regarding claim 13, Al-Hajri in view of Davila teaches the non-transitory computer-readable medium of claim 8.. Al-Hajri also teaches the instructions further cause the computer system to: measure, by an orifice meter ([0023]) and one or more pressure gauges located at a wellhead of the injection well ([0025]), the injection data to perform the calibration of the injection well performance model ([0026]-[0028]).
Al-Hajri does not explicitly teach lowering a downhole pressure gauge into the injection well to measure the shut-in bottomhole pressure.  
Kluth does teach lowering a downhole pressure gauge into the injection well to measure the shut-in bottomhole pressure (pg. 6 ¶ 4).
Al-Hajri and Kluth are analogous because they are from the “same field of endeavor” wells.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Hajri and Kluth before him or her, to modify Al-Hajri to include using a downhole pressure gauge as taught by Kluth.
The suggestion/motivation for doing so would have been Kluth (pg. 2 ¶ 2) “It is therefore desirable that the two measure of pressure be combined into one measurement of pressure where the potential drift of the downhole pressure gauge is removed while retaining the dynamic information from the downhole measurement.”.
Regarding claim 20, Al-Hajri in view of Davila teaches the computer system of claim 15. Al-Hajri also teaches the instructions further cause the system to: measure, by an orifice meter ([0023]) and one or more pressure gauges located at a wellhead of the injection well ([0025]), the injection data to perform the calibration of the injection well performance model ([0026]-[0028]).
Al-Hajri does not explicitly teach lowering a downhole pressure gauge into the injection well to measure the shut-in bottomhole pressure.  
Kluth does teach lowering a downhole pressure gauge into the injection well to measure the shut-in bottomhole pressure (pg. 6 ¶ 4).
Al-Hajri and Kluth are analogous because they are from the “same field of endeavor” wells.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Hajri and Kluth before him or her, to modify Al-Hajri to include using a downhole pressure gauge as taught by Kluth.
The suggestion/motivation for doing so would have been Kluth (pg. 2 ¶ 2) “It is therefore desirable that the two measure of pressure be combined into one measurement of pressure where the potential drift of the downhole pressure gauge is removed while retaining the dynamic information from the downhole measurement.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148